       Case 3:16-bk-02232-PMG                Doc 83-1        Filed 05/15/19        Page 1 of 47




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION


IN RE:
                                                                        CHAPTER 11
Premier Exhibitions, Inc., et al.,1
                                                                        Case No. 3:16-bk-02232-PMG

                                                                        (Jointly Administered)
                 Debtors.



           ORDER (I) PRELIMINARILY APPROVING THE ADEQUACY
            OF THE DISCLOSURE STATEMENT, (II) APPROVING THE
         SOLICITATION AND NOTICE PROCEDURES WITH RESPECT TO
       CONFIRMATION OF THE DEBTORS’ PROPOSED CHAPTER 11 PLAN,
          (III) APPROVING THE FORMS OF NOTICES AND BALLOT IN
        CONNECTION THEREWITH, (IV) SCHEDULING CERTAIN DATES
        WITH RESPECT THERETO, AND (V) GRANTING RELATED RELIEF

           Upon consideration of the Debtors’ Motion for Entry of an Order (I) Preliminarily

Approving the Adequacy of the Disclosure Statement, (II) Approving the Solicitation and

Notice Procedures with Respect to Confirmation of the Debtors’ Proposed Chapter 11 Plan,


1
 The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: Premier Exhibitions, Inc. (4922); Premier Exhibitions Management, LLC (3101); Arts and
Exhibitions International, LLC (3101); Premier Exhibitions International, LLC (5075); Premier Exhibitions
NYC, Inc. (9246); Premier Merchandising, LLC (3867), and Dinosaurs Unearthed Corp. (7309). The Debtors’
service address is c/o Troutman Sanders LLP, 600 Peachtree St. NE, Suite 3000, Atlanta, GA 30308.




38870311
         Case 3:16-bk-02232-PMG                Doc 83-1        Filed 05/15/19        Page 2 of 47




(III) Approving the Form of Notices and Ballot in Connection Therewith, (IV) Scheduling

Certain Dates with Respect Thereto, and (V) Granting Related Relief (Doc. No. •) (the

“Motion”),2 filed by the above-captioned debtors and debtors-in-possession (the “Debtors”),

seeking entry of an order (a) preliminarily approving the Disclosure Statement to Accompany

Plan of Liquidation of the Debtors under Chapter 11 of the Bankruptcy Code (Doc. No. •)

(including all exhibits thereto and as amended, supplemented, or otherwise modified from

time to time, the “Disclosure Statement”), (b) scheduling a final hearing (the “Combined

Hearing”) and approving the form and distribution of notice thereof on approval of the

Disclosure Statement combined with a hearing on confirmation of the Plan of Liquidation of

the Debtors under Chapter 11 of the Bankruptcy Code (Doc. No. •) (including all exhibits

thereto, and as amended, supplemented, or otherwise modified from time to time, the

“Plan”), (c) approving solicitation packages and procedures for the distribution thereof, (d)

approving the form of ballot and distribution thereof, setting the record date, setting the

voting deadline, and establishing procedures for vote tabulation, (e) establishing procedures

for filing objections to the Disclosure Statement and confirmation of the Plan, and (f)

authorizing the Debtors to make certain non-substantive changes to the Plan, Disclosure

Statement, and related documents, all as more fully set forth in the Motion; and the Court

having reviewed the Disclosure Statement, the Motion, the papers in support thereof and the

responses thereto, if any; and the Court having found that it has jurisdiction to consider the

Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334; and

the Court having found that venue of this proceeding and Motion in this district is proper


2
    Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.




38870311
       Case 3:16-bk-02232-PMG          Doc 83-1       Filed 05/15/19    Page 3 of 47




pursuant to 28 U.S.C. §§ 1408 and 1408; and the Court having determined that the Debtors

gave adequate and appropriate notice of the Motion under the particular circumstances and

that no other notice need be provided; and the Court having determined that the relief sought

in the Motion is in the best interests of the Debtors’ estates, their creditors, and other parties

in interest and that the legal and factual bases set forth in the Motion establish just cause for

the relief granted herein; and any objections to the requested relief having been withdrawn or

overruled on the merits; and after due deliberation and sufficient cause appearing therefore,

           IT IS HEREBY ORDERED THAT:

           1.    The Motion is GRANTED to the extent provided herein.

I.         Preliminary Approval of the Disclosure Statement.

           2.    The Disclosure Statement is hereby preliminarily approved pursuant to

sections 105 and 1125 of the Bankruptcy Code as providing: (a) all Holders of Claims and

Interests entitled to vote on the Plan with adequate information to make an informed decision

as to whether to vote to accept or reject the Plan in accordance with section 1125(a)(1) of the

Bankruptcy Code; and (b) all Holders of Claims and Interests and other parties in interest

with sufficient notice of the injunction, exculpation, and release provisions contained in

Article 10 of the Plan, in satisfaction of the requirements of Bankruptcy Rule 3016(c).

           3.    All findings of fact and conclusions of law set forth herein: (a) are entered

solely on an interim basis pending entry of a final order following the Combined Hearing;

and (b) remain subject to final approval by the Court, including, without limitation, with

respect to the adequacy of the Disclosure Statement and confirmation of the Plan.

Notwithstanding anything herein to the contrary, this Order shall not operate as a limitation




                                                -2-
38870311
       Case 3:16-bk-02232-PMG           Doc 83-1      Filed 05/15/19      Page 4 of 47




or waiver of any party’s rights in connection with approval of the Disclosure Statement,

confirmation of the Plan, or any findings of fact or conclusions of law set forth herein, all of

such rights are expressly preserved; provided, however, that any objections to the adequacy

of the Disclosure Statement or confirmation of the Plan shall be filed with the Court (and

served on the appropriate parties) in accordance with § III. E, herein.

II.        Approval of the Solicitation and Voting Procedures.

           4.    The Solicitation and Voting Procedures (specifically including, but not limited

to, the voting and tabulation procedures), attached hereto as Schedule 1, provide for a fair

and equitable voting process consistent with section 1126 of the Bankruptcy Code and are

hereby approved in their entirety.

III.       Approval of the Materials and Timeline for Soliciting Votes and the Procedures
           for Confirming the Plan.

       A.      Approval of Certain Dates and Deadlines with Respect to the Plan and
Disclosure Statement.

           5.    The following dates are hereby established and approved (subject to

modification as necessary) (all times Eastern Daylight Savings Time):

                      Event                                            Date

Disclosure Statement Objection Deadline           [•]

Voting Record Date                                [•]

Solicitation Deadline                             [•]

Voting Deadline                                   [•]




                                                -3-
38870311
       Case 3:16-bk-02232-PMG          Doc 83-1      Filed 05/15/19      Page 5 of 47




Plan Objection Deadline                            [•]

Deadline to File Confirmation Brief                [•]

Deadline to File Voting Report                     [•]

Combined Hearing Date                              [•]




        B.     Approval of the Form and Distribution of Solicitation Packages to Parties
Entitled to Vote on the Plan.

           6.   The Solicitation Packages to be transmitted on or before the Solicitation

Deadline to Holders of Class 2 Claims entitled to vote on the Plan as of the Voting Record

Date, shall include the following:

                (a)    a copy of the Solicitation and Voting Procedures attached hereto as
                       Schedule 1;

                (b)    the Order (without exhibits except as set forth herein);

                (c)    the Combined Hearing Notice attached hereto as Schedule 6;

                (d)    the Disclosure Statement;

                (e)    the Plan (as Exhibit • to the Disclosure Statement);

                (f)    a Class 2 Ballot attached hereto as Schedule 2.

           7.   The Ballot (and the modifications thereto) adequately addresses the particular

needs of these Chapter 11 Cases, is appropriate for the Holders of Claims entitled to vote to

accept or reject the Plan, complies with the Bankruptcy Rules and Local Rule 3018-1, and is

hereby approved.




                                               -4-
38870311
        Case 3:16-bk-02232-PMG          Doc 83-1       Filed 05/15/19    Page 6 of 47




           8.    The Solicitation Packages provide the Holders of Class 2 Claims entitled to

vote on the Plan with adequate information to make informed decisions with respect to

voting on the Plan in accordance with Bankruptcy Rules 2002(b) and 3017(d), the

Bankruptcy Code, and the Local Bankruptcy Rules, and are hereby approved.

           9.    The Debtors shall distribute the Solicitation Packages to all Holders of Class 2

Claims entitled to vote on the Plan on or before the Solicitation Deadline. Such service shall

satisfy the requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local

Bankruptcy Rules. Additionally, on or before the Solicitation Deadline, the Debtors shall

provide (a) the complete Solicitation Package (excluding the Ballot) to the U.S. Trustee and

(b)(i) the Disclosure Statement (and exhibits thereto, including the Plan), (ii) this Order, and

(iii) the Combined Hearing Notice to all parties on the 2002 List as of the Voting Record

Date.

           10.   The Clerk’s Office is authorized and directed to accept Ballots via: (i)

electronic transmission solely through the eBallot online balloting portal; and (ii) hard-copy

delivery, each as set forth in the Solicitation and Voting Procedures.

           C.    Approval of the Combined Hearing Notice.

           11.   The Combined Hearing Notice, in the form substantially attached hereto as

Schedule 6, constitutes adequate and sufficient notice of (a) the date, time, and, and place of

the Combined Hearing; (b) the manner in which a copy of the Disclosure Statement (and

exhibits thereto, including the Plan) can be obtained; (c) the procedures for filing objections

to the approval of the Disclosure Statement and confirmation of the Plan and the deadline to

file such objections; (d) the Voting Deadline; and (e) rejection of the Executory Contracts




                                                 -5-
38870311
       Case 3:16-bk-02232-PMG          Doc 83-1      Filed 05/15/19   Page 7 of 47




and Unexpired Leases that will be rejected pursuant to the Plan, all in satisfaction of the

requirements of the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and

the Local Rules, and is hereby approved.

           12.   The Debtors shall serve the Combined Hearing Notice on or before the

Solicitation Deadline upon all known Holders of Claims and Interests and the 2002 List as of

the Voting Record Date.

           D.    Approval of the Non-Voting Status Notice.

           13.   Except to the extent the Debtors determine otherwise, the Debtors are not

required to provide Solicitation Packages to Holders of Claims or Interests in the Non-Voting

Classes, as such Holders are not entitled to vote on the Plan. Instead, on or before the

Solicitation Deadline, the Debtors shall mail (a) the appropriate Non-Voting Status Notice to

the applicable Non-Voting Class, and (b) the Combined Hearing Notice, each as follows:

       Name                    Class                    Status              Treatment

Administrative                                 Unimpaired –            Will receive (a) the
Expense Claims                                 Conclusively            Deemed      Accepting
                       N/A (Unclassified)      Presumed to Accept      Notice, substantially
Priority Tax                                                           in the form attached
Claims                                                                 hereto as Schedule 3,
                                                                       and (b) the Combined
                                                                       Hearing Notice.
Priority Claims        1                       Unimpaired –            Will receive (a) the
                                               Conclusively            Deemed      Accepting
                                               Presumed to Accept      Notice and (b) the
                                                                       Combined      Hearing
                                                                       Notice.
PRXI Equity            3                       Impaired – Deemed       Will receive (a) the
Interests                                      to Reject               Deemed      Rejecting
                                                                       Notice, substantially
                                                                       in the form attached
                                                                       hereto as Schedule 4,
                                                                       and (b) the Combined




                                               -6-
38870311
       Case 3:16-bk-02232-PMG           Doc 83-1      Filed 05/15/19    Page 8 of 47




       Name                     Class                    Status               Treatment

                                                                         Hearing Notice.
Subsidiary Equity      4                         Impaired – Deemed       Will receive (a) the
Interests                                        to Reject               Deemed       Rejecting
                                                                         Notice and (b) the
                                                                         Combined       Hearing
                                                                         Notice.
Disputed Claims        N/A (Unclassified)        Not Entitled to Vote    Will receive (a) the
                                                                         Notice of Disputed
                                                                         Claim           Status,
                                                                         substantially in the
                                                                         form attached hereto
                                                                         as Schedule 5, and (b)
                                                                         the          Combined
                                                                         Hearing Notice.

           14.   The Deemed Accepting Notice satisfies the requirements of Bankruptcy Rule

3017(d) and is hereby approved. The Deemed Rejecting Notice and Notice of Disputed

Claim Status are adequate and appropriate under the circumstances and are hereby approved;

and the requirements of Bankruptcy Rue 3017(d) or any other provision of the Bankruptcy

Code, Bankruptcy Rules, Local Rules, or otherwise, requiring transmission of the Disclosure

Statement, Plan, or this Order are hereby waived with respect to the Non-Voting Classes.

       E.        Approval of the Procedures for Filing Objections to the Plan and Disclosure
Statement.

           15.   Objections to the Plan or Disclosure Statement will not be considered by the

Court unless such objections are timely filed and properly served in accordance with this

Order. Specifically, all objections to the Disclosure Statement, confirmation of the Plan, or

requests for modification of the Plan, if any, must: (a) be in writing; (b) conform to the

Bankruptcy Rules and the Local Rules; (c) state, with particularity, the legal and factual basis

for the objection and, if practicable, a proposed modification to the Plan or Disclosure




                                                -7-
38870311
       Case 3:16-bk-02232-PMG           Doc 83-1       Filed 05/15/19   Page 9 of 47




Statement (or related materials) that would resolve such objection; and (d) be filed with the

Court on or before the Plan Objection Deadline (contemporaneously with a proof of service)

and served upon the notice parties identified in the Combined Hearing Notice.

IV.        Miscellaneous.

           16.   The Debtors shall have the right to alter, amend, and/or modify the Disclosure

Statement, Plan, Combined Hearing Notice, Solicitation Packages, Non-Voting Status

Notices, Ballot, and Solicitation and Voting Procedures, without further order of the Court, in

accordance with Article 11 of the Plan, section 1127 of the Bankruptcy Code, and

Bankruptcy Rule 3019, including the right to withdraw the Plan at any time before the

Confirmation Date.

           17.   Nothing in this Order shall be construed as a waiver of the right of the Debtors

or any other party in interest, as applicable, to object to a proof of claim after the Voting

Record Date.

           18.   The Combined Hearing may be adjourned from time to time without further

notice to creditors and other parties-in-interest by an announcement of the adjourned date at

the Combined Hearing or any adjournment thereof or by an appropriate filing with the Court.

           19.   All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

           20.   Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such Motion and the requirements of Bankruptcy Rule 2002 are satisfied by such

notice.




                                                 -8-
38870311
      Case 3:16-bk-02232-PMG            Doc 83-1     Filed 05/15/19     Page 10 of 47




           21.   Notwithstanding any provisions of the Bankruptcy Code, Bankruptcy Rules,

or Local Rules to the contrary, the terms and conditions of this Order are immediately

effective and enforceable upon its entry.

           22.   To the extent any of the deadlines set forth or other relief granted herein do

not comply with the Bankruptcy Rules or the Local Rules, such rules are waived, and the

terms of this Order shall govern.

           23.   The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

           24.   The Court retains exclusive jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order.




                                                 -9-
38870311
Case 3:16-bk-02232-PMG   Doc 83-1   Filed 05/15/19   Page 11 of 47




                SCHEDULE 1
      Case 3:16-bk-02232-PMG          Doc 83-1     Filed 05/15/19     Page 12 of 47




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


IN RE:
Premier Exhibitions, Inc.;                                   Case No. 3:16-bk-02232-PMG
Premier Exhibitions Management, LLC;                         Case No. 3:16-bk-02233-PMG
Premier Exhibitions International, LLC;                      Case No. 3:16-bk-02234-PMG
Premier Exhibitions NYC, Inc.;                               Case No. 3:16-bk-02235-PMG
Premier Merchandising, LLC;                                  Case No. 3:16-bk-02236-PMG
Dinosaurs Unearthed Corp.;                                   Case No. 3:16-bk-02237-PMG
Arts and Exhibitions International, LLC;                     Case No. 3:16-bk-02238-PMG


                                                             (JOINTLY ADMINISTERED
               Debtors.                                      UNDER LEAD CASE 3:16-bk-02232)



                    SOLICITATION AND VOTING PROCEDURES

        PLEASE TAKE NOTICE THAT on [•], 2019, the United States Bankruptcy Court
for the Middle District of Florida, Jacksonville Division (the “Bankruptcy Court”) entered
an Order [D.E. •] (the “Disclosure Statement Order”), among other things, preliminarily
approving the Disclosure Statement to Accompany Plan of Liquidation of the Debtors under
Chapter 11 of the Bankruptcy Code [D.E. •] (the “Disclosure Statement”) as containing
adequate information and permitting its use by the above-captioned debtors and debtors-in-
possession (the “Debtors”) in soliciting acceptances or rejections of the Plan of Liquidation of
the Debtors under Chapter 11 of the Bankruptcy Code [D.E. •] (the “Plan”). Capitalized terms
used in this Notice which are not defined herein shall have the meanings set forth in the Plan.

        PLEASE TAKE FURTHER NOTICE THAT the Disclosure Statement Order
further: (a) establishes the deadline for filing objections to the Disclosure Statement; (b)
approves the dates, procedures, and forms applicable to the process of soliciting votes on and
providing notice of the Plan; (c) approves certain vote tabulation procedures; (d) establishes
the deadline for filing objections to the Plan; and (f) schedules the joint hearing (the




38702081
      Case 3:16-bk-02232-PMG               Doc 83-1      Filed 05/15/19        Page 13 of 47




“Combined Hearing”) to consider both (i) final approval of the Disclosure Statement and (ii)
confirmation of the Plan (altogether, the “Solicitation and Voting Procedures”).1

           PLEASE TAKE FURTHER NOTICE OF THE FOLLOWING:

       A.       The Voting Record Date. The Bankruptcy Court has established [•] as the
record date for purposes of determining which Holders of Claims in Class 2 are entitled to vote
on the Plan (the “Voting Record Date”).

        B.      The Voting Deadline. The Bankruptcy Court has established [•], 2019 at [•]
AM/PM (EDT) as the voting deadline (the “Voting Deadline”) for the Plan. To be counted
as votes to accept or reject the Plan, all Ballots must be completed, properly executed, and
either (1) delivered physically to the Clerk’s Office, 300 North Hogan Street, Suite 3-150,
Jacksonville, Florida 32202 or (2) submitted electronically via the Chapter 11 eBallot
hyperlink (https://pacer.flmb.uscourts.gov/cmecf/ballots/submission.asp) so that they are
actually received, in either case, by the Clerk’s Office by no later than the Voting Deadline.
Delivery of a Ballot not in accordance with these instructions shall not be valid and shall not
be counted as a vote to accept or reject the Plan.

           C.    Resolution of Disputed Claims for Voting Purposes; Resolution Event.

                1.     Any Holder of a Class 2 Claim that is (a) asserted as wholly unliquidated
or wholly contingent; (b) asserted in an untimely Proof of Claim (unless allowed as timely
prior to the Voting Record Date); (c) listed in the Schedules as unliquidated, contingent, or
disputed (unless superseded by a timely-filed Proof of Claim that does not mark the Claim as
unliquidated, contingent, or disputed); or (d) subject to an objection that is or has been Filed
with the Bankruptcy Court on or prior to seven (7) days before the Voting Deadline
(collectively, the “Disputed Claimants”) shall not be permitted to vote on the Plan unless a
Resolution Event (as hereinafter defined) occurs as set forth herein.

               2.     If a Class 2 Claim is subject to an objection that is Filed with the
Bankruptcy Court less than seven (7) days prior to the Voting Deadline, the applicable Claim
shall be deemed temporarily allowed for voting purposes only, without further action by the
Holder of such Claim and without further order of the Bankruptcy Court, unless the Bankruptcy
Court orders otherwise.

              3.      A “Resolution Event” means the occurrence of one or more of the
following events by no later than two (2) business days prior to the Voting Deadline:




1
 In the event of a conflict between the terms of these Solicitation and Voting Procedures and the Disclosure
Statement Order, the terms of the Disclosure Statement Order shall govern.



                                                     -2-
38702081
      Case 3:16-bk-02232-PMG           Doc 83-1     Filed 05/15/19      Page 14 of 47




                       a.      an order of the Bankruptcy Court is entered allowing such Class
                               2 Claim pursuant to Section 502(b) of the Bankruptcy Code,
                               after notice and a hearing;

                       b.      an order of the Bankruptcy Court is entered temporarily
                               allowing such Class 2 Claim for voting purposes only pursuant
                               to Bankruptcy Rule 3018(a), after notice and a hearing;

                       c.      a stipulation or other agreement is executed between the Holder
                               of such Class 2 Claim and the Debtors resolving the objection
                               and allowing such Class 2 Claim in an agreed upon amount; or

                       d.      the pending objection is voluntarily withdrawn by the objecting
                               party.

                4.      Not later than one (1) business day following the occurrence of a
Resolution Event, the Debtors shall distribute or cause to be distributed via email, hand
delivery, or overnight courier service a Solicitation Package (as defined immediately below)
to the relevant Holder to the extent such Holder has not already received a Solicitation Package
(containing a Class 2 Ballot).

           D.   Treatment of Rejection Damages Claims for Voting Purposes.

                1.      Notwithstanding anything else to the contrary herein, all Holders (or
potential Holders) of Claims that will or may arise due to the rejection of Executory Contracts
and Unexpired Leases pursuant to § 9.1 of the Plan (such claim, a “Rejection Claim” and each
such claimant, a “Rejection Claimant”) shall be permitted to vote to accept or reject the Plan
through the submission of a Class 2 Ballot on or before the Voting Deadline; provided,
however, that each Rejection Claimant shall be permitted to vote each Rejection Claim in the
amount of $1.00 only (unless otherwise determined pursuant to a Resolution Event); provided
further, that each Rejection Claim shall be allowed in the amount of $1.00 solely for the
purposes of voting on the Plan, and such allowed amount shall not (y) be binding on the
Debtors, the Liquidating Trustee, or any other party in interest for any purpose other than
voting (specifically including, but not limited to, for allowance and distribution under the Plan)
or (z) excuse the Rejection Claimant from timely filing a Proof of Claim by the Rejection
Objection Deadline.

           E.   Form, Content, and Manner of Notices.

                1.       The Solicitation Package for Class 2. The following materials shall
constitute the solicitation package (the “Solicitation Package”):

                       a.      A copy of these Solicitation and Voting Procedures;




                                                -3-
38702081
      Case 3:16-bk-02232-PMG         Doc 83-1      Filed 05/15/19     Page 15 of 47




                      b.      the Disclosure Statement Order (without exhibits except those
                              set forth herein);

                      c.      The Notice of (A) Hearing to Consider (I) Final Approval of
                              Debtors’ Disclosure Statement and (II) Confirmation of
                              Debtors’ Plan of Liquidation; and (B) Deadlines Associated
                              Therewith in substantially the form annexed as Schedule 1 to the
                              Disclosure Statement Order (the “Combined Hearing Notice”);

                      d.      A Class 2 Ballot with voting instructions with respect thereto;

                      e.      The Disclosure Statement, as approved by the Bankruptcy Court
                              with all exhibits thereto, including the Plan and the exhibits
                              thereto; and

                      f.      Such other materials as the Bankruptcy Court may direct.

               2.       Non-Voting Status Notices. The following Holders of Claims or
Interests are not entitled to vote on the Plan and shall not, therefore, receive a Solicitation
Package.

                      a.      Deemed Accepting. Holders of Administrative Expense Claims
                              and Priority Tax Claims are not classified in accordance with
                              Section 1123(a)(1) of the Banrkuptcy Code. Likewise, Holders
                              of Class 1 Claims are Unimpaired under the Plan. In either case,
                              all such Holders are presumed to accept the Plan under Section
                              1126(f) of the Bankruptcy Code and are not, therefore, entitled
                              to vote on the Plan. Thus, all such Holders will receive only; (1)
                              a copy of the Combined Hearing Notice; and (2) the Notice of
                              Non-Voting Status under Debtors’ Plan of Liquidation, in
                              substantially the form annexed as Schedule 3 to the Disclosure
                              Statement Order (the “Deemed Accepting Notice”).

                      b.      Deemed Rejecting. Holders of Interests in Classes 3 and 4 are
                              not entitled to vote because they are presumed to reject the Plan
                              under Section 1126(g) of the Bankruptcy Code and will receive
                              only (1) a copy of the Combined Hearing Notice; and (2) the
                              Notice of Deemed Rejecting Status under Debtors’ Plan of
                              Liquidation, in substantially the form annexed as Schedule 4 to
                              the Disclosure Statement Order (the “Deemed Rejecting
                              Notice”).

                      c.      Disputed Claimants. As set forth above, Disputed Claimants are
                              not entitled to vote on the Plan. Accordingly, the Disputed
                              Claimants will receive only: (1) a copy of the Combined Hearing



                                               -4-
38702081
      Case 3:16-bk-02232-PMG           Doc 83-1     Filed 05/15/19      Page 16 of 47




                               Notice and (2) a Disputed Claim Notice (the “Disputed Claims
                               Notice”) substantially in the form annexed as Schedule 5 to the
                               Disclosure Statement Order (along with any objection, as
                               applicable pursuant to § C, above).

                 3.      Distribution of the Plan Notices. As soon as practicable, but in no event
later than fifteen (15) business days after the date of entry of the Disclosure Statement Order
(the “Solicitation Commencement Date”), the Debtors shall commence the solicitation and
noticing process by placing the Solicitation Packages, Deemed Accepting Notices, Deemed
Rejecting Notices, and Disputed Claims Notices (each as applicable and as provided for herein)
in the mail, first class postage prepaid, addressed to the appropriate recipients.

        Additionally, the Debtors shall serve or cause to be served all of the materials in the
Solicitation Package (excluding the Ballot) on the U.S. Trustee and all parties who have
requested service of papers in this case pursuant to Bankruptcy Rule 2002 as of the Voting
Record Date.

           F.   Voting and Tabulation Procedures.

               1.     Holders of Class 2 Claims Entitled to Vote. Only the following Holders
of Class 2 Claims shall be entitled to vote with regard to such Claims:

                       a.      Holders of Class 2 Claims who, on or before the Voting Record
                               Date, have timely filed a Proof of Claim that (i) has not been
                               expunged, disallowed, disqualified, withdrawn, or superseded
                               prior to the Voting Record Date; and (ii) is not the subject of a
                               pending objection (as provided for herein);

                       b.      Holders of Class 2 Claims that are listed in the Schedules;
                               provided however, that all such Claims scheduled as contingent,
                               unliquidated, or disputed shall not be entitled to vote (excluding
                               such scheduled disputed, contingent, or unliquidated Claims that
                               have been superseded by a timely Filed Proof of Claim which
                               does not mark the applicable Claim as disputed, contingent, or
                               unliquidated);

                       c.      Holders of Class 2 Claims whose Claim arises (i) pursuant to an
                               agreement or settlement with the Debtors, as reflected in a
                               document filed with the Bankruptcy Court, (ii) in an order
                               entered by the Bankruptcy Court, or (iii) in a document executed
                               by the Debtors pursuant to authority granted by the Bankruptcy
                               Court, in each case regardless of whether a Proof of Claim has
                               been Filed;




                                                -5-
38702081
      Case 3:16-bk-02232-PMG         Doc 83-1      Filed 05/15/19      Page 17 of 47




                      d.      Holders of any Disputed Class 2 Claim that have been
                              temporarily Allowed to vote on the Plan pursuant to Bankruptcy
                              Rule 3018; and

                      e.      The assignee of any Class 2 Claim that was transferred on or
                              before the Voting Record Date by any Entity described in
                              subparagraphs (a) through (d) above; provided that such transfer
                              or assignment has been fully effectuated pursuant to the
                              procedures set forth in Bankruptcy Rule 3001(e) and such
                              transfer is reflected on the Claims Register on or before the
                              Voting Record Date.

                2.      Establishing Claim Amounts for Voting Purposes. The Class 2 Claim
amounts established herein shall control for voting purposes only and shall not constitute the
allowed amount of any Class 2 Claim for distribution under the Plan. Moreover, any amounts
filled in on Ballots by the Debtors are not binding for purposes of allowance and distribution
under the Plan. In tabulating votes, the following hierarchy shall be used to determine the
amount of the Class 2 Claim associated with each claimant’s vote:

                      a.      The Claim amount (i) settled and/or agreed upon by the Debtors,
                              as reflected in a document filed with the Bankruptcy Court, (ii)
                              set forth in an order of the Bankruptcy Court, or (iii) set forth in
                              a document executed by the Debtors pursuant to authority
                              granted by the Bankruptcy Court.

                      b.      The Claim amount temporarily allowed pursuant to Bankruptcy
                              Rule 3018;

                      c.      The Claim amount contained in a Proof of Claim that has been
                              timely filed by the Claims Bar Date (or deemed timely filed by
                              the Bankruptcy Court under applicable law), except for any
                              amounts asserted on account of any interest accrued after the
                              Petition Date; provided, however, that any Ballot cast by a
                              Holder of a Claim who Filed a Proof of Claim in respect of (i) a
                              contingent Claim or a Claim in a wholly-unliquidated or
                              unknown amount (based on a reasonable review by the Debtors)
                              shall not be counted, and (ii) a partially liquidated and partially
                              unliquidated Claim will be allowed for voting purposes only in
                              the liquidated amount; provided further, however, that to the
                              extent the Claim amount contained in the Proof of Claim is
                              different from the Claim amount set forth in a document Filed
                              with the Bankruptcy Court as referenced in subparagraph (a)
                              above, the Claim amount in the document Filed with the
                              Bankruptcy Court shall supersede the Claim set forth on the
                              respective Proof of Claim for voting purposes;


                                               -6-
38702081
      Case 3:16-bk-02232-PMG         Doc 83-1      Filed 05/15/19      Page 18 of 47




                      d.      The Claim amount listed in the Schedules (to the extent such
                              Claim is not superseded by a timely Filed Proof of Claim);
                              provided that such Claim is not scheduled as contingent,
                              disputed, or unliquidated and/or has not been paid; and

                      e.      In the absence of any of the foregoing, such Claim shall be
                              disallowed for voting purposes.

               3.     Tabulating Votes. The following voting procedures and standard
assumptions shall be used in tabulating Class 2 Ballots, subject to the Debtors’ right to waive
any of the below specified requirements for completion and submission of ballots, so long as
such requirement is not otherwise required by the Bankruptcy Code, Bankruptcy Rules, or
Bankruptcy Local Rules:

                      a.      Except as otherwise provided in these Solicitation and Voting
                              Procedures, unless the Class 2 Ballot being furnished is timely
                              submitted on or prior to the Voting Deadline (as the same may
                              be extended by the Debtors), the Debtors shall reject such Class
                              2 Ballot as invalid and, therefore, shall not count it in connection
                              with Confirmation of the Plan;

                      b.      The Class 2 Ballots shall be tabulated as if the Debtors had been
                              substantively consolidated (that is, the Class 2 Ballots shall not
                              be tabulated on a Debtor-by-Debtor basis);

                      c.      Consistent with the requirements of Local Bankruptcy Rule
                              3018-1(d), the Debtors will File with the Bankruptcy Court by
                              no later than two (2) calendar days prior to the Combined
                              Hearing a voting report (the “Voting Report”). The Voting
                              Report shall be in the form required by Local Bankruptcy Rule
                              3018-1(d) and, in addition to the reporting requirements of Local
                              Bankruptcy Rule 3018-1(d), shall delineate every Class 2 Ballot
                              that does not conform to the voting instructions or that contains
                              any form of irregularity including, but not limited to, those Class
                              2 Ballots that are late or (in whole or material part) illegible,
                              unidentifiable, lacking signatures or lacking necessary
                              information, received via facsimile or damaged (collectively, the
                              “Irregular Ballots”). The Voting Report shall indicate the
                              Debtors’ intentions with regard to each Irregular Ballot;

                      d.      The method of delivery of Class 2 Ballots to be sent to the
                              Clerk’s Office is at the election and risk of each Holder, and,
                              except as otherwise provided, a Class 2 Ballot will be
                              determined delivered only when the Clerk’s Office actually
                              receives the executed Class 2 Ballot;


                                               -7-
38702081
      Case 3:16-bk-02232-PMG   Doc 83-1      Filed 05/15/19      Page 19 of 47




                  e.    Delivery of a Class 2 Ballot to the Clerk’s Office by any
                        electronic means other than as expressly approved by these
                        Solicitation and Voting Procedures (and as set forth on the Class
                        2 Ballot) will not be valid;

                  f.    No Class 2 Ballot should be sent to the Debtors, the Debtors’
                        agents, or the Debtors’ financial or legal advisors, and if so sent
                        will not be counted;

                  g.    Holders of Class 2 Claims must vote all of their Class 2 Claims
                        either to accept or reject the Plan and may not split any votes.
                        To the extent a Holder of a Class 2 Claim Holds multiple Class
                        2 Claims, such Claims shall be aggregated for the purpose of
                        counting votes;

                  h.    A person signing a Class 2 Ballot in his or her capacity as trustee,
                        executor, administrator, guardian, attorney in fact, officer of a
                        corporation, or otherwise acting in a fiduciary or representative
                        capacity of a Holder of Class 2 Claims must indicate such
                        capacity when signing;

                  i.    Neither the Debtors, nor any other Entity, will be under any duty
                        to provide notification of defects or irregularities with respect to
                        any Irregular Ballots other than as provided in the Voting
                        Report, nor will any of them incur any liability for failure to
                        provide such notification;

                  j.    Unless otherwise ordered by the Bankruptcy Court, any defects
                        or irregularities in connection with the delivery of Class 2
                        Ballots must be cured prior to the Voting Deadline or such
                        Ballots will not be counted;

                  k.    In the event a designation of lack of good faith is requested by a
                        party in interest under Section 1126(e) of the Bankruptcy Code,
                        the Bankruptcy Court will determine whether any vote to accept
                        and/or reject the Plan cast with respect to that Class 2 Claim will
                        be counted for purposes of determining whether the Plan has
                        been accepted and/or rejected;

                  l.    Subject to any order of the Bankruptcy Court, the Debtors shall
                        reject any and all Class 2 Ballots not in proper form, the
                        acceptance of which, in the opinion of the Debtors, would not be
                        in accordance with the provisions of the Bankruptcy Code or the
                        Bankruptcy Rules; provided that any such rejections will be
                        documented in the Voting Report;


                                         -8-
38702081
      Case 3:16-bk-02232-PMG   Doc 83-1      Filed 05/15/19     Page 20 of 47




                  m.    If a Class 2 Claim has been estimated or otherwise Allowed only
                        for voting purposes by order of the Bankruptcy Court, such
                        Class 2 Claim shall be temporarily allowed in the amount so
                        estimated or allowed by the Bankruptcy Court for voting
                        purposes only, and not for purposes of allowance or distribution
                        (under the Plan);

                  n.    The following Class 2 Ballots shall not be counted in
                        determining the acceptance or rejection of the Plan: (i) any Class
                        2 Ballot that is illegible or contains insufficient information to
                        permit the identification of the Holder of such Class 2 Claim; (ii)
                        any Class 2 Ballot cast by any Entity that does not hold a Class
                        2 Claim; (iii) any Class 2 Ballot cast for a Class 2 Claim
                        scheduled as unliquidated, contingent, or disputed for which no
                        Proof of Claim was timely Filed by the Voting Record Date; (iv)
                        any unsigned Class 2 Ballot or where a company name is not
                        shown on the signature line (in accordance with (h), above); (v)
                        any Class 2 Ballot not marked to accept or reject the Plan or
                        marked both to accept and reject the Plan; (vi) any Class 2
                        Ballots filed after the Voting Deadline (absent leave of the
                        Bankruptcy Court); (vii) any Class 2 Ballot that splits a Class 2
                        Claim to partially reject and partially accept the Plan; (ix) any
                        duplicate Class 2 Ballots, with one electing acceptance and the
                        other electing rejection unless the later Class 2 Ballot is
                        designated as amending the prior one; (x) any Class 2 Ballot
                        submitted by any Entity not entitled to vote pursuant to the Plan
                        and these procedures described herein;

                  o.    For the avoidance of doubt, only Holders of Class 2 Claims are
                        entitled to vote and cast a ballot. Any ballot cast by a Holder of
                        any Claim or Interest other than a Class 2 Claim shall not be
                        counted in determining the acceptance or rejection of the Plan;

                  p.    After the Voting Deadline, no Ballot may be withdrawn or
                        modified without the prior written consent of the Debtors;

                  q.    The Debtors are authorized to enter into stipulations with the
                        Holder of any Class 2 Claim agreeing to the amount of such
                        Class 2 Claim for voting purposes; and

                  r.    Where any portion of a single Class 2 Claim has been transferred
                        to a transferee, all Holders of any portion of such single Class 2
                        Claim will be (i) treated as a single creditor for purposes of the
                        numerosity requirements in Section 1126(c) of the Bankruptcy
                        Code (and for the other Solicitation and Voting Procedures set


                                         -9-
38702081
      Case 3:16-bk-02232-PMG       Doc 83-1      Filed 05/15/19     Page 21 of 47




                            forth herein), and (ii) required to vote every portion of such
                            Class 2 Claim collectively to accept or reject the Plan. In the
                            event that (i) a Class 2 Ballot, (ii) a group of Class 2 Ballots
                            within Class 2 received from a single creditor, or (iii) a group of
                            Class 2 Ballots received from the various Holders of multiple
                            portions of a single Class 2 Claim partially reject and partially
                            accept the Plan, such Class 2 Ballots shall not be counted.

        G.     Amendments to the Plan and Solicitation and Voting Procedures. The
Debtors reserve the right to make non-substantive or immaterial changes to the Disclosure
Statement, Plan, Class 2 Ballots, Combined Hearing Notice, and related documents without
further order of the Bankruptcy Court, including, without limitation, changes to correct
typographical and grammatical errors, if any, and to make conforming changes among the
Disclosure Statement, Plan, and any of the Plan Notices before their distribution.



Dated: ______, 2019

 TROUTMAN SANDERS LLP                          NELSON MULLINS RILEY &
                                               SCARBOROUGH LLP

 Harris B. Winsberg (FL. Bar No. 0127190)      Daniel F. Blanks (FL Bar No. 88957)
 Matthew R. Brooks (GA Bar No. 378018)         Lee D. Wedekind, III (FL Bar No. 670588)
 600 Peachtree Street NE, Suite 3000           50 N. Laura Street, Suite 4100
 Atlanta, GA 30308                             Jacksonville, Florida 32202
 (404) 885-3000 (phone)                        (904) 665-3656 (direct)
 (404) 962-6990 (fax)                          (904) 665-3699 (fax)
 harris.winsberg@troutmansanders.com           daniel.blanks@nelsonmullins.com
 matthew.brooks@troutmansanders.com            lee.wedekind@nelsonmullins.com

 Counsel for the Debtors and Debtors in        Co-Counsel for the Debtors and Debtors in
 Possession                                    Possession




                                            - 10 -
38702081
Case 3:16-bk-02232-PMG   Doc 83-1   Filed 05/15/19   Page 22 of 47




                SCHEDULE 2
      Case 3:16-bk-02232-PMG        Doc 83-1     Filed 05/15/19    Page 23 of 47




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


IN RE:
Premier Exhibitions, Inc.;                                Case No. 3:16-bk-02232-PMG
Premier Exhibitions Management, LLC;                      Case No. 3:16-bk-02233-PMG
Premier Exhibitions International, LLC;                   Case No. 3:16-bk-02234-PMG
Premier Exhibitions NYC, Inc.;                            Case No. 3:16-bk-02235-PMG
Premier Merchandising, LLC;                               Case No. 3:16-bk-02236-PMG
Dinosaurs Unearthed Corp.;                                Case No. 3:16-bk-02237-PMG
Arts and Exhibitions International, LLC;                  Case No. 3:16-bk-02238-PMG


                                                          (JOINTLY ADMINISTERED
              Debtors.                                    UNDER LEAD CASE 3:16-bk-02232)



                      CLASS 2 BALLOT FOR ACCEPTING OR
                     REJECTING PLAN OF REORGANIZATION

       The above-captioned debtors and debtors-in-possession (the “Debtors”) filed their
Plan of Liquidation of the Debtors under Chapter 11 of the Bankruptcy Code on [•, 2019]
[D.E. •] (the “Plan”) and Disclosure Statement to Accompany Plan of Liquidation of the
Debtors under Chapter 11 of the Bankruptcy Code on [•, 2019] [D.E. •] (the “Disclosure
Statement”). The Court has preliminarily approved the Disclosure Statement. The
Disclosure Statement provides information to assist you in deciding how to vote your ballot.
If you do not have a Disclosure Statement, you may obtain a copy from counsel for the
Debtors, TROUTMAN SANDERS, LLP, by submitting a request addressed to the attention of
Harris B. Winsberg and Matthew R. Brooks, 600 Peachtree St. NE, Suite 3000, Atlanta,
Georgia 30308 (404-885-3000) or via email to prxiplanquestions@troutman.com.

      Preliminary approval of the Disclosure Statement by the Court does not indicate
approval of the Plan by the Court.




38529116
      Case 3:16-bk-02232-PMG          Doc 83-1     Filed 05/15/19     Page 24 of 47




       You should review the Disclosure Statement and Plan before you vote. You may
wish to seek legal advice concerning the Plan and your classification and treatment
under the Plan. Your claim has been placed in Class 2 under the Plan, which is the only
Class entitled to vote.

       Pursuant to Bankruptcy Local Rule 3018-1, your ballot MUST be filed either (i)
electronically with the Clerk’s Office via the Chapter 11 eBallot hyperlink or (ii)
physically with the Court, each as set forth below, so that it is received on or before [•,
2019] at [• AM/PM] (the “Voting Deadline”).

              (i)     Electronic Filing: You may file your ballot electronically by
completing the following steps:
                      (1)    Direct your browser to
                             https://pacer.flmb.uscourts.gov/cmecf/ballots/submission.asp;

                       (2)    Enter the name of the person submitting the ballot as [First
                              Name Last Name] (e.g., “Joe Smith”);

                       (3)    Enter the name of the creditor voting the ballot (if the creditor
                              and submitter are the same, enter the same name in both
                              fields);

                       (4)    Enter “3:16-bk-02232” as the case number;

                       (5)    Enter “2” as the class number;

                       (6)    Enter the amount of your claim;

                       (7)    Select the appropriate disposition for your ballot; and

                       (8)    Upload an original, signed copy of this ballot.

                (ii)  Physical Filing: If you are unwilling or unable to file your ballot
electronically, you may file a physical copy with the Court, located at:

                                   300 North Hogan Street
                                        Suite 3-150
                                 Jacksonville, Florida 32202

        If your ballot is not filed (either electronically or physically) so that it is received
by the Clerk’s Office on or before the Voting Deadline, your vote will not count as
either an acceptance or rejection of the Plan.

      If the Plan is confirmed by the Bankruptcy Court, it will be binding on you
whether or not you vote.




                                               -2-
38529116
      Case 3:16-bk-02232-PMG        Doc 83-1      Filed 05/15/19   Page 25 of 47




                   ACCEPTANCE OR REJECTION OF THE PLAN

The undersigned, the holder of a Class 2 Claim against the Debtors in the unpaid amount of

($______________)

                                      Accepts the Plan

                                      Rejects the Plan
                                     (Check one box only.)



Dated:                                   , 2019


Print or type
name:


Signature:                                         Title (if
                                                   entity):


Address:




     *** YOU MUST FILE THIS COMPLETED BALLOT ON OR BEFORE [•] IN
       ACCORDANCE WITH THE INSTRUCTIONS SET FORTH ABOVE ***




                                             -3-
38529116
Case 3:16-bk-02232-PMG   Doc 83-1   Filed 05/15/19   Page 26 of 47




                SCHEDULE 3
      Case 3:16-bk-02232-PMG         Doc 83-1     Filed 05/15/19     Page 27 of 47




                      UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


IN RE:
Premier Exhibitions, Inc.;                                  Case No. 3:16-bk-02232-PMG
Premier Exhibitions Management, LLC;                        Case No. 3:16-bk-02233-PMG
Premier Exhibitions International, LLC;                     Case No. 3:16-bk-02234-PMG
Premier Exhibitions NYC, Inc.;                              Case No. 3:16-bk-02235-PMG
Premier Merchandising, LLC;                                 Case No. 3:16-bk-02236-PMG
Dinosaurs Unearthed Corp.;                                  Case No. 3:16-bk-02237-PMG
Arts and Exhibitions International, LLC;                    Case No. 3:16-bk-02238-PMG


                                                            (JOINTLY ADMINISTERED
               Debtors.                                     UNDER LEAD CASE 3:16-bk-02232)



                      NOTICE OF NON-VOTING STATUS
                   UNDER DEBTORS’ PLAN OF LIQUIDATION

TO:        HOLDERS OF ADMINISTRATIVE EXPENSE CLAIMS
           HOLDERS OF PRIORITY CLAIMS (CLASS 1)
           HOLDERS OF PRIORITY TAX CLAIMS

PLEASE TAKE NOTICE THAT:

        1.     On [•], 2019, the United States Bankruptcy Court for the Middle District of
Florida, Jacksonville Division (the “Bankruptcy Court”) entered an Order [D.E. •] (the
“Disclosure Statement Order”), among other things, preliminarily approving the
Disclosure Statement to Accompany Plan of Liquidation of the Debtors under Chapter 11
of the Bankruptcy Code [D.E. •] (the “Disclosure Statement”) as containing adequate
information and permitting its use by the above-captioned debtors and debtors-in-
possession (the “Debtors”) in soliciting acceptances or rejections of the Plan of
Liquidation of the Debtors under Chapter 11 of the Bankruptcy Code [D.E. •] (the “Plan”)
from those Holders of Impaired Claims who are (or may be) entitled to receive distributions
under the Plan. Capitalized terms used in this Notice which are not defined herein have
the meanings set forth in the Plan.




38549424
      Case 3:16-bk-02232-PMG           Doc 83-1      Filed 05/15/19     Page 28 of 47




        2.      The Disclosure Statement Order further: (a) establishes the deadline for
filing objections to the Disclosure Statement; (b) approves the dates, procedures, and forms
applicable to the process of soliciting votes on and providing notice of the Plan; (c)
approves certain vote tabulation procedures; (d) establishes the deadline for filing
objections to the Plan; and (f) schedules the joint hearing to consider both (i) final approval
of the Disclosure Statement and (ii) confirmation of the Plan (altogether, the “Solicitation
and Voting Procedures”).

        3.    You are receiving this Notice because you may be the Holder of an
Administrative Expense Claim, a Priority Tax Claim, or a non-tax Priority Claim. Under
the Plan:

               (a)     An Administrative Expense Claim is a Claim for the payment of
any cost or expense of administration of the Estates or the Cases that is allowable under
Section 503(b) of the Bankruptcy Code, including, but not limited to – (1) Professional
Compensation Claims, which are Claims for compensation, indemnification, or
reimbursement of expenses pursuant to Section 327, 328, 330, 331, or 503(b) of the
Bankruptcy Code in connection with the Chapter 11 Cases incurred on or after the Petition
Date and Prior to the Effective Date; and (2) any actual and necessary cost or expense of
preserving the Estates or operating the business of the Debtors (including wages, salaries,
or commissions for services retendered) incurred on or after the Petition Date. As to
Administrative Expense Claims, the Plan complies with Section 1129(a)(9) of the
Bankruptcy Code by providing that:

               Except as otherwise provided in Section 3.1.3 of the Plan
               with respect to Professional Compensation Claims, on or
               before the later to occur of (i) the Effective Date and (ii) the
               date such Administrative Expense Claim becomes an
               Allowed Administrative Expense Claim, or as soon
               thereafter as is practicable, each Holder of an Allowed
               Administrative Expense Claim shall be paid in full, in Cash
               in an amount equal to the Allowed Amount of its
               Administrative Expense Claim in accordance with Section
               1129(a)(9)(A) of the Bankruptcy Code. Notwithstanding the
               foregoing, each Holder of an Allowed Administrative
               Expense Claim may be paid (a) on such other terms as may
               be agreed upon by the Holder of such Allowed
               Administrative Expense Claim and the Liquidating Trustee
               or (b) as otherwise ordered by a Final Order of the
               Bankruptcy Court.

                 (b)     A Priority Tax Claim is a Claim of a Governmental Unit that is
entitled to a priority in payment pursuant to Section 507(a)(8) of the Bankruptcy Code and
that is not an Administrative Expense Claim, Secured Claim, or Unsecured Claim. As to



                                                 -2-
38549424
      Case 3:16-bk-02232-PMG           Doc 83-1      Filed 05/15/19      Page 29 of 47




Priority Tax Claims, the Plan complies with Section 1129(a)(9) of the Bankruptcy Code by
providing that:

               The Liquidating Trustee will pay all Allowed Priority Tax
               Claims in Cash in full on the Effective Date or as soon
               thereafter as is reasonably practicable, but in no event later
               than the end of five (5) years from the Petition Date. As to
               any Allowed Priority Tax Claim not paid in full on the
               Effective Date, the Holder of such Allowed Priority Tax
               Claim shall receive on account of such Allowed Priority Tax
               Claim regular quarterly installment payments in Cash in
               accordance with Section 1129(a)(9)(C) of the Bankruptcy
               Code through and including the date such Allowed Priority
               Tax Claim is paid in full. Holders of Allowed Priority Tax
               Claims shall receive interest on account of their Allowed
               Priority Tax Claims at the Section 6621 Interest Rate;
               provided, however, that if the Holder of such Allowed
               Priority Tax Claim is a city, county or state, such Holder
               shall receive interest on account of its Allowed Priority Tax
               Claim at the applicable statutory rate under state law. To the
               extent that any Allowed Priority Tax Claim is allowed after
               the Effective Date, it will be paid in full in Cash as soon after
               allowance as is reasonably practicable over a period no later
               than the end of five (5) years from the Petition Date,
               including interest as calculated above.

               (c)    A non-tax Priority Claim is a Claim entitled to a priority in payment
pursuant to subparagraphs (3) through (7) or subparagraph (9) of Section 507(a) of the
Bankruptcy Code. As to non-tax Priority Claims, the Plan complies with Section
1129(a)(9) of the Bankruptcy Code by providing that:

               Each holder of an Allowed Priority Claim designated in Class
               1 shall be paid as follows: (1) In full, in cash, on or before
               the later of the Effective Date or, if any Priority Claim were
               a Disputed Claim and thereafter became Allowed Priority
               Claim, immediately following the date upon which such
               Claim became an Allowed Priority Claim, or as soon as
               reasonably practicable thereafter; or (2) Upon such other
               terms as may be agreed to between the Liquidating Trustee
               and a Holder of an Allowed Priority Claim.

       4.      BECAUSE OF THE NATURE AND TREATMENT OF YOUR
CLAIM, YOU ARE NOT ENTITLED TO VOTE ON THE PLAN. Nevertheless, you
are a party in interest in the Debtors’ Chapter 11 Cases. Therefore, you are entitled to



                                                 -3-
38549424
      Case 3:16-bk-02232-PMG            Doc 83-1     Filed 05/15/19     Page 30 of 47




participate in the Debtor’s Chapter 11 Cases, including by filing objections to the
Disclosure Statement and/or to confirmation of the Plan.

           5.      The Bankruptcy Court has established:

               (a)     [•], 2019 at [•] PM/AM (EDT) as the last date and time for filing
and serving objections to the Disclosure Statement (the “Disclosure Statement Objection
Deadline”); and

               (b)     [•], 2019 at [•] PM/AM (EDT) as the last date and time for filing and
serving objections to Confirmation of the Plan (the “Plan Objection Deadline”).

If you object to the Disclosure Statement or Plan, your objection must: (a) be in writing;
(b) conform to the Bankruptcy Rules and Local Bankruptcy Rules; (c) state your name and
address as well as the nature of your Claim or Interest; (d) state with particularity the basis
and nature of your objection to the Disclosure Statement and/or Plan and, if practicable, a
proposed modification to the Disclosure Statement and/or Plan that would resolve any such
objection; and (e) be filed with the Bankruptcy Court and served so that it is actually
received by no later than the Disclosure Statement Objection Deadline and/or Plan
Objection Deadline, as applicable, by:

                          Counsel to the Debtors, Troutman Sanders LLP
                          ATTN: Harris B. Winsberg, Esq.
                                  Matthew R. Brooks, Esq.
                          600 Peachtree St. NE
                          Suite 3000
                          Atlanta, GA 30308
           -and-

                          Counsel to the Creditors’ Committee, Storch Amini PC
                          ATTN: Jeffrey Chubak, Esq.
                                  Avery Samet, Esq.
                          140 East 45th Street
                          25th Floor
                          New York, NY 10017

ANY OBJECTIONS NOT TIMELY FILED AND RECEIVED BY THE
DISCLOSURE STATEMENT OBJECTION DEADLINE AND/OR PLAN
OBJECTION DEADLINE, AS APPLICABLE, SHALL NOT BE CONSIDERED
AND SHALL BE DEEMED OVERRULED.

       6.       A combined hearing to consider (i) final approval of the Disclosure
Statement and (ii) confirmation of the Plan (together, the “Combined Hearing”) will be
held on [•], 2019 at [•] AM/PM (EDT) before the Honorable Paul M. Glenn, United States
Bankruptcy Court Judge, in the Bankruptcy Court, 300 North Hogan Street, Jacksonville,


                                                 -4-
38549424
      Case 3:16-bk-02232-PMG           Doc 83-1     Filed 05/15/19      Page 31 of 47




Florida, 32202. The Combined Hearing may be continued from time to time by
announcement in open court or Filed on the docket.

        7.     Please note that the Debtors have not completed their review of Claims
asserted against them. The Debtors (or the Liquidating Trustee, as applicable) may
determine to object to the priority status alleged in your Proof of Claim. If they do, and
such objection is successful, your Claim may be an Unsecured Claim in Class 2 of the Plan.

        8.      The Plan or Disclosure Statement may be further modified, if necessary,
prior to, during, or as a result of the Combined Hearing, without further notice to parties in
interest.

        9.      You may obtain copies of the Disclosure Statement Order, the Disclosure
Statement, Solicitation and Voting Procedures, and the Plan by (i) submitting a request via
email to prxiplanquestions@troutman.com; (ii) addressing a written request to counsel to
the Debtors, Troutman Sanders LLP, attn: Harris B. Winsberg and Matthew R. Brooks,
600 Peachtree Street NE, Suite 3000, Atlanta, GA 30308; or (iii) calling 404.885.3000. In
the alternative, you may obtain copies of the foregoing documents for small fee from
PACER (https://ecf.flmb.uscourts.gov/).



Dated: ______, 2019



 TROUTMAN SANDERS LLP                            NELSON MULLINS RILEY &
                                                 SCARBOROUGH LLP

 Harris B. Winsberg (FL. Bar No. 0127190)        Daniel F. Blanks (FL Bar No. 88957)
 Matthew R. Brooks (GA Bar No. 378018)           Lee D. Wedekind, III (FL Bar No. 670588)
 600 Peachtree Street NE, Suite 3000             50 N. Laura Street, Suite 4100
 Atlanta, GA 30308                               Jacksonville, Florida 32202
 (404) 885-3000 (phone)                          (904) 665-3656 (direct)
 (404) 962-6990 (fax)                            (904) 665-3699 (fax)
 harris.winsberg@troutmansanders.com             daniel.blanks@nelsonmullins.com
 matthew.brooks@troutmansanders.com              lee.wedekind@nelsonmullins.com

 Counsel for the Debtors and Debtors in          Co-Counsel for the Debtors and Debtors in
 Possession                                      Possession




                                                -5-
38549424
Case 3:16-bk-02232-PMG   Doc 83-1   Filed 05/15/19   Page 32 of 47




                SCHEDULE 4
      Case 3:16-bk-02232-PMG         Doc 83-1     Filed 05/15/19     Page 33 of 47




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


IN RE:
Premier Exhibitions, Inc.;                                  Case No. 3:16-bk-02232-PMG
Premier Exhibitions Management, LLC;                        Case No. 3:16-bk-02233-PMG
Premier Exhibitions International, LLC;                     Case No. 3:16-bk-02234-PMG
Premier Exhibitions NYC, Inc.;                              Case No. 3:16-bk-02235-PMG
Premier Merchandising, LLC;                                 Case No. 3:16-bk-02236-PMG
Dinosaurs Unearthed Corp.;                                  Case No. 3:16-bk-02237-PMG
Arts and Exhibitions International, LLC;                    Case No. 3:16-bk-02238-PMG


                                                            (JOINTLY ADMINISTERED
                Debtors.                                    UNDER LEAD CASE 3:16-bk-02232)



                     NOTICE OF DEEMED REJECTING STATUS
                     UNDER DEBTORS’ PLAN OF LIQUIDATION

TO:        HOLDERS OF PRXI EQUITY INTERESTS (CLASS 3)
           HOLDERS OF SUBSIDIARY EQUITY INTERESTS (CLASS 4)

PLEASE TAKE NOTICE THAT:

        1.     On [•], 2019, the United States Bankruptcy Court for the Middle District of
Florida, Jacksonville Division (the “Bankruptcy Court”) entered an Order [D.E. •] (the
“Disclosure Statement Order”), among other things, preliminarily approving the Disclosure
Statement to Accompany Plan of Liquidation of the Debtors under Chapter 11 of the
Bankruptcy Code [D.E. •] (the “Disclosure Statement”) as containing adequate information
and permitting its use by the above-captioned debtors and debtors-in-possession (the
“Debtors”) in soliciting acceptances or rejections of the Plan of Liquidation of the Debtors
under Chapter 11 of the Bankruptcy Code [D.E. •] (the “Plan”) from those Holders of Impaired
Claims who are (or may be) entitled to receive distributions under the Plan. Capitalized terms
used in this Notice which are not defined herein have the meanings set forth in the Plan.




38695967
      Case 3:16-bk-02232-PMG           Doc 83-1      Filed 05/15/19     Page 34 of 47




        2.      The Disclosure Statement Order further: (a) establishes the deadline for filing
objections to the Disclosure Statement; (b) approves the dates, procedures, and forms
applicable to the process of soliciting votes on and providing notice of the Plan; (c) approves
certain vote tabulation procedures; (d) establishes the deadline for filing objections to the Plan;
and (f) schedules the joint hearing to consider both (i) final approval of the Disclosure
Statement and (ii) confirmation of the Plan (altogether, the “Solicitation and Voting
Procedures”).

        3.     You are receiving this Notice because you may be the Holder of a PRXI Equity
Interest or Subsidiary Equity Interest. Under the Plan:

              (a)     A PRXI Equity Interest is any interest of a member and/or shareholder
in Premier Exhibitions, Inc.; and

               (b)   A Subsidiary Equity Interest is any interest of a member and/or
shareholder in any Debtor other than Premier Exhibitions, Inc. (i.e., Premier Exhibitions
Management LLC; Arts and Exhibitions International, LLC; Premier Exhibitions
International, LLC; Premier Exhibitions NYC, Inc.; Premier Merchandising, LLC; and
Dinosaurs Unearthed Corp.).

       4.      Under the terms of the Plan, Holders of PRXI Equity Interests (Class 3)
and Subsidiary Equity Interests (Class 4) are NOT entitled to receive or retain any
property on account of such Interests, and such Interests are cancelled and discharged.
Therefore, in accordance with Section 1126(g) of the Bankruptcy Code, if you hold any
such Interest, YOU ARE DEEMED TO HAVE REJECTED THE PLAN AND ARE NOT
ENTITLED TO VOTE ON THE PLAN. Because no class of claims or interests junior
to PRXI Equity interest and Subsidiary Equity Interests will receive any distribution
under the Plan, the Bankruptcy Court can confirm the Plan over the deemed rejections
of Class 3 and Class 4 pursuant to Section 1129(b) of the Bankruptcy Code.

     5.   PLEASE NOTE THE FOREGOING MEANS THAT YOUR STOCK
INTERESTS IN PREMIER EXHIBITIONS, INC. AND ANY OF ITS SUBSIDIARIES
WILL BE CANCELLED AND YOU WILL HAVE NO INTEREST OF ANY KIND IN
THE DEBTORS OR THE LIQUIDATING TRUST ESTABLISHED PURSUANT TO
THE PLAN.

         6.     A combined hearing to consider (i) final approval of the Disclosure Statement
and (ii) confirmation of the Plan (together, the “Combined Hearing”) will be held on [•], 2019
at [•] AM/PM (EDT) before the Honorable Paul M. Glenn, United States Bankruptcy Court
Judge, in the Bankruptcy Court, 300 North Hogan Street, Jacksonville, Florida, 32202. The
Combined Hearing may be continued from time to time by announcement in open court or
Filed on the docket.




                                                 -2-
38695967
      Case 3:16-bk-02232-PMG            Doc 83-1    Filed 05/15/19      Page 35 of 47




           7.      The Bankruptcy Court has established:

              (a)    [•], 2019 at [•] PM/AM (EDT) as the last date and time for filing and
serving objections to the Disclosure Statement (the “Disclosure Statement Objection
Deadline”); and

               (b)     [•], 2019 at [•] PM/AM (EDT) as the last date and time for filing and
serving objections to Confirmation of the Plan (the “Plan Objection Deadline”).

If you object to the Disclosure Statement or Plan, your objection must: (a) be in writing; (b)
conform to the Bankruptcy Rules and Local Bankruptcy Rules; (c) state your name and address
as well as the nature of your Claim or Interest; (d) state with particularity the basis and nature
of your objection to the Disclosure Statement and/or Plan and, if practicable, a proposed
modification to the Disclosure Statement and/or Plan that would resolve any such objection;
and (e) be filed with the Bankruptcy Court and served so that it is actually received by no
later than the Disclosure Statement Objection Deadline and/or Plan Objection Deadline,
as applicable, by:

                          Counsel to the Debtors, Troutman Sanders LLP
                          ATTN: Harris B. Winsberg, Esq.
                                  Matthew R. Brooks, Esq.
                          600 Peachtree St. NE
                          Suite 3000
                          Atlanta, GA 30308
           -and-

                          Counsel to the Creditors’ Committee, Storch Amini PC
                          ATTN: Jeffrey Chubak, Esq.
                                  Avery Samet, Esq.
                          140 East 45th Street
                          25th Floor
                          New York, NY 10017

ANY OBJECTIONS NOT TIMELY FILED AND RECEIVED BY THE DISCLOSURE
STATEMENT OBJECTION DEADLINE AND/OR PLAN OBJECTION DEADLINE,
AS APPLICABLE, SHALL NOT BE CONSIDERED AND SHALL BE DEEMED
OVERRULED.

        8.      The Plan or Disclosure Statement may be further modified, if necessary, prior
to, during, or as a result of the Combined Hearing, without further notice to parties in interest.

       9.      You may obtain copies of the Disclosure Statement Order, the Disclosure
Statement, Solicitation and Voting Procedures, and the Plan by (i) submitting a request via
email to prxiplanquestions@troutman.com; (ii) addressing a written request to counsel to the
Debtors, Troutman Sanders LLP, attn: Harris B. Winsberg and Matthew R. Brooks, 600


                                                 -3-
38695967
      Case 3:16-bk-02232-PMG       Doc 83-1    Filed 05/15/19    Page 36 of 47




Peachtree Street NE, Suite 3000, Atlanta, GA 30308; or (iii) calling 404.885.3000. In the
alternative, you may obtain copies of the foregoing documents for small fee from PACER
(https://ecf.flmb.uscourts.gov/).



Dated: ______, 2019

 TROUTMAN SANDERS LLP                         NELSON MULLINS RILEY &
                                              SCARBOROUGH LLP

 Harris B. Winsberg (FL. Bar No. 0127190)     Daniel F. Blanks (FL Bar No. 88957)
 Matthew R. Brooks (GA Bar No. 378018)        Lee D. Wedekind, III (FL Bar No. 670588)
 600 Peachtree Street NE, Suite 3000          50 N. Laura Street, Suite 4100
 Atlanta, GA 30308                            Jacksonville, Florida 32202
 (404) 885-3000 (phone)                       (904) 665-3656 (direct)
 (404) 962-6990 (fax)                         (904) 665-3699 (fax)
 harris.winsberg@troutmansanders.com          daniel.blanks@nelsonmullins.com
 matthew.brooks@troutmansanders.com           lee.wedekind@nelsonmullins.com

 Counsel for the Debtors and Debtors in       Co-Counsel for the Debtors and Debtors in
 Possession                                   Possession




                                            -4-
38695967
Case 3:16-bk-02232-PMG   Doc 83-1   Filed 05/15/19   Page 37 of 47




                SCHEDULE 5
      Case 3:16-bk-02232-PMG           Doc 83-1     Filed 05/15/19      Page 38 of 47




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


IN RE:
Premier Exhibitions, Inc.;                                    Case No. 3:16-bk-02232-PMG
Premier Exhibitions Management, LLC;                          Case No. 3:16-bk-02233-PMG
Premier Exhibitions International, LLC;                       Case No. 3:16-bk-02234-PMG
Premier Exhibitions NYC, Inc.;                                Case No. 3:16-bk-02235-PMG
Premier Merchandising, LLC;                                   Case No. 3:16-bk-02236-PMG
Dinosaurs Unearthed Corp.;                                    Case No. 3:16-bk-02237-PMG
Arts and Exhibitions International, LLC;                      Case No. 3:16-bk-02238-PMG


                                                              (JOINTLY ADMINISTERED
               Debtors.                                       UNDER LEAD CASE 3:16-bk-02232)



  NOTICE OF NON-VOTING STATUS WITH RESPECT TO DISPUTED CLAIMS

        PLEASE TAKE NOTICE THAT on [•], 2019, the United States Bankruptcy Court
for the Middle District of Florida, Jacksonville Division (the “Bankruptcy Court”) entered
an Order [D.E. •] (the “Disclosure Statement Order”), among other things, preliminarily
approving the Disclosure Statement to Accompany Plan of Liquidation of the Debtors under
Chapter 11 of the Bankruptcy Code [D.E. •] (the “Disclosure Statement”) as containing
adequate information and permitting its use by the above-captioned debtors and debtors-in-
possession (the “Debtors”) in soliciting acceptances or rejections of the Plan of Liquidation of
the Debtors under Chapter 11 of the Bankruptcy Code [D.E. •] (the “Plan”). Capitalized terms
used in this Notice which are not defined herein shall have the meanings set forth in the Plan.

        PLEASE TAKE FURTHER NOTICE THAT the Disclosure Statement Order
further: (a) establishes the deadline for filing objections to the Disclosure Statement; (b)
approves the dates, procedures, and forms applicable to the process of soliciting votes on and
providing notice of the Plan; (c) approves certain vote tabulation procedures; (d) establishes
the deadline for filing objections to the Plan; and (f) schedules the joint hearing to consider
both (i) final approval of the Disclosure Statement and (ii) confirmation of the Plan (altogether,
the “Solicitation and Voting Procedures”).




38704339
      Case 3:16-bk-02232-PMG          Doc 83-1     Filed 05/15/19    Page 39 of 47




        PLEASE TAKE FURTHER NOTICE THAT you are receiving this Notice because
you are the Holder of a Class 2 Claim that is or was (a) asserted as wholly unliquidated or
wholly contingent, (b) asserted in an untimely Proof of Claim not subsequently allowed, (c)
listed in the Schedules as unliquidated, contingent, or disputed, or (d) subject to a pending
objection by the Debtors. You are not entitled to vote any disputed portion of your Claim
on the Plan unless one or more of the following events have taken place before [•] (the
date that is two business days before the Voting Deadline) (as follows, each a “Resolution
Event”):

           1.   An order of the Bankruptcy Court is entered allowing such Class 2 Claim
                pursuant to Section 502(b) of the Bankruptcy Code, after notice and a hearing;

           2.   An order of the Bankruptcy Court is entered temporarily allowing such Class 2
                Claim for voting purposes only pursuant to Bankruptcy Rule 3018(a), after
                notice and a hearing;

           3.   A stipulation or other agreement is executed between the Holder of such Class
                2 Claim and the Debtors temporarily allowing the Holder of such Class 2 Claim
                to vote its Class 2 Claim in an agreed upon amount; or

           4.   The pending objection to such Class 2 Claim is voluntarily withdrawn by the
                objecting party.

Accordingly, this Notice is being sent to you for informational purposes only.

         PLEASE TAKE FURTHER NOTICE THAT you may obtain copies of the
Disclosure Statement Order, the Disclosure Statement, Solicitation and Voting Procedures, and
the Plan by (i) submitting a request via email to prxiplanquestions@troutman.com; (ii)
addressing a written request to counsel to the Debtors, Troutman Sanders LLP, attn: Harris B.
Winsberg and Matthew R. Brooks, 600 Peachtree Street NE, Suite 3000, Atlanta, GA 30308;
or (iii) calling 404.885.3000. In the alternative, you may obtain copies of the foregoing
documents for small fee from PACER (https://ecf.flmb.uscourts.gov/).

        PLEASE TAKE FURTHER NOTICE THAT if a Resolution Event occurs, then no
later than one (1) business day thereafter, the Debtors shall distribute a Solicitation Package
(including a Class 2 Ballot) to you, which must be executed and returned in accordance with
the instructions therein no later than the Voting Deadline, which is on [•], 2019 at [•] AM/PM
(EDT).




                                               -2-
38704339
      Case 3:16-bk-02232-PMG       Doc 83-1    Filed 05/15/19    Page 40 of 47




Dated: ______, 2019

 TROUTMAN SANDERS LLP                         NELSON MULLINS RILEY &
                                              SCARBOROUGH LLP

 Harris B. Winsberg (FL. Bar No. 0127190)     Daniel F. Blanks (FL Bar No. 88957)
 Matthew R. Brooks (GA Bar No. 378018)        Lee D. Wedekind, III (FL Bar No. 670588)
 600 Peachtree Street NE, Suite 3000          50 N. Laura Street, Suite 4100
 Atlanta, GA 30308                            Jacksonville, Florida 32202
 (404) 885-3000 (phone)                       (904) 665-3656 (direct)
 (404) 962-6990 (fax)                         (904) 665-3699 (fax)
 harris.winsberg@troutmansanders.com          daniel.blanks@nelsonmullins.com
 matthew.brooks@troutmansanders.com           lee.wedekind@nelsonmullins.com

 Counsel for the Debtors and Debtors in       Co-Counsel for the Debtors and Debtors in
 Possession                                   Possession




                                            -3-
38704339
Case 3:16-bk-02232-PMG   Doc 83-1   Filed 05/15/19   Page 41 of 47




                SCHEDULE 6
      Case 3:16-bk-02232-PMG         Doc 83-1     Filed 05/15/19     Page 42 of 47




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


IN RE:
Premier Exhibitions, Inc.;                                  Case No. 3:16-bk-02232-PMG
Premier Exhibitions Management, LLC;                        Case No. 3:16-bk-02233-PMG
Premier Exhibitions International, LLC;                     Case No. 3:16-bk-02234-PMG
Premier Exhibitions NYC, Inc.;                              Case No. 3:16-bk-02235-PMG
Premier Merchandising, LLC;                                 Case No. 3:16-bk-02236-PMG
Dinosaurs Unearthed Corp.;                                  Case No. 3:16-bk-02237-PMG
Arts and Exhibitions International, LLC;                    Case No. 3:16-bk-02238-PMG


                                                            (JOINTLY ADMINISTERED
               Debtors.                                     UNDER LEAD CASE 3:16-bk-02232)



NOTICE OF (A) HEARING TO CONSIDER (I) FINAL APPROVAL OF DEBTORS’
 DISCLOSURE STATEMENT AND (II) CONFIRMATION OF DEBTORS’ PLAN
    OF LIQUIDATION; AND (B) DEADLINES ASSOCIATED THEREWITH

TO:        ALL HOLDERS OF CLAIMS AND EQUITY INTERESTS
           ALL OTHER PARTIES IN INTEREST

PLEASE TAKE NOTICE THAT:

        1.      Disclosure Statement Preliminarily Approved. On [•], 2019, the United States
Bankruptcy Court for the Middle District of Florida, Jacksonville Division (the “Bankruptcy
Court”) entered an Order [D.E. •] (the “Disclosure Statement Order”), among other things,
preliminarily approving the Disclosure Statement to Accompany Plan of Liquidation of the
Debtors under Chapter 11 of the Bankruptcy Code [D.E. •] (the “Disclosure Statement”) as
containing adequate information and permitting its use by the above-captioned debtors and
debtors-in-possession (the “Debtors”) in soliciting acceptances or rejections of the Plan of
Liquidation of the Debtors under Chapter 11 of the Bankruptcy Code [D.E. •] (the “Plan”).
Capitalized terms used in this Notice which are not defined herein shall have the meanings set
forth in the Plan.




38696921
      Case 3:16-bk-02232-PMG           Doc 83-1     Filed 05/15/19      Page 43 of 47




         2.     Solicitation Procedures. The Disclosure Statement Order further: (a)
establishes the deadline for filing objections to the Disclosure Statement; (b) approves the
dates, procedures, and forms applicable to the process of soliciting votes on and providing
notice of the Plan; (c) approves certain vote tabulation procedures; (d) establishes the deadline
for filing objections to the Plan; and (f) schedules the joint hearing to consider both (i) final
approval of the Disclosure Statement and (ii) confirmation of the Plan (altogether, the
“Solicitation and Voting Procedures”).

       3.       Record Date Established. The Bankruptcy Court has established [•] as the
record date for purposes of determining which Holders of Claims in Class 2 are entitled to vote
on the Plan (the “Voting Record Date”).

        4.     Voting Deadline. The deadline for voting on the Plan is [•], 2019 at [•] AM/PM
(EDT) (the “Voting Deadline”). If you received a Solicitation Package, including a Ballot,
and intend to vote on the Plan you must: (a) follow the instructions carefully; (b) complete all
of the required information on the Ballot; and (c) execute and return (or upload) your
completed Ballot according to and as set forth in detail in the Solicitation and Voting
Procedures so that it is actually received by the Clerk’s Office on or before the Voting
Deadline. FAILURE TO SUBMIT YOUR BALLOT ON OR BEFORE THE VOTING
DEADLINE AND/OR ANY FAILURE TO COMPLY WITH THE BALLOT
INSTRUCTIONS MAY RESULT IN THE DISQUALIFICATION OF YOUR BALLOT
AND YOUR VOTE.

        5.     Objections to Disclosure Statement and Plan. The Bankruptcy Court has
established:

              (a)    [•], 2019 at [•] PM/AM (EDT) as the last date and time for filing and
serving objections to the Disclosure Statement (the “Disclosure Statement Objection
Deadline”); and

               (b)     [•], 2019 at [•] PM/AM (EDT) as the last date and time for filing and
serving objections to Confirmation of the Plan (the “Plan Objection Deadline”).

If you object to the Disclosure Statement or Plan, your objection must: (a) be in writing; (b)
conform to the Bankruptcy Rules and Local Bankruptcy Rules; (c) state your name and address
as well as the nature of your Claim or Interest; (d) state with particularity the basis and nature
of your objection to the Disclosure Statement and/or Plan and, if practicable, a proposed
modification to the Disclosure Statement and/or Plan that would resolve any such objection;
and (e) be filed with the Bankruptcy Court and served so that it is actually received by no
later than the Disclosure Statement Objection Deadline and/or Plan Objection Deadline,
as applicable, by:




                                                -2-
38696921
      Case 3:16-bk-02232-PMG        Doc 83-1     Filed 05/15/19    Page 44 of 47




                      Counsel to the Debtors, Troutman Sanders LLP
                      ATTN: Harris B. Winsberg, Esq.
                              Matthew R. Brooks, Esq.
                      600 Peachtree St. NE
                      Suite 3000
                      Atlanta, GA 30308
           -and-

                      Counsel to the Creditors’ Committee, Storch Amini PC
                      ATTN: Jeffrey Chubak, Esq.
                              Avery Samet, Esq.
                      140 East 45th Street
                      25th Floor
                      New York, NY 10017

ANY OBJECTIONS NOT TIMELY FILED AND RECEIVED BY THE DISCLOSURE
STATEMENT OBJECTION DEADLINE AND/OR PLAN OBJECTION DEADLINE,
AS APPLICABLE, SHALL NOT BE CONSIDERED AND SHALL BE DEEMED
OVERRULED.

        6.     Combined Hearing. A combined hearing to consider (i) final approval of the
Disclosure Statement and (ii) confirmation of the Plan (together, the “Combined Hearing”)
will be held on [•], 2019 at [•] AM/PM (EDT) before the Honorable Paul. M. Glenn, United
States Bankruptcy Court Judge, in the Bankruptcy Court, 300 North Hogan Street,
Jacksonville, Florida, 32202. The Combined Hearing may be continued from time to time by
announcement in open court or Filed on the docket. In accordance with the Plan, the Plan or
Disclosure Statement may be modified, if necessary, prior to, during or as a result of the
Combined Hearing, without further notice.

       7.     Rejection of Executory Contracts and Unexpired Leases. THE PLAN
PROVIDES FOR THE REJECTION OF THE DEBTORS’ EXECUTORY
CONTRACTS AND UNEXPIRED LEASES. Pursuant to §§ 9.1 and 9.2 of the Plan, the
Confirmation Order shall constitute approval of the Debtors’ rejection of each Executory
Contract and Unexpired Lease that the Debtors entered into prior to the Petition Date, other
than those Executory Contracts and Unexpired Leases set forth on Exhibit A of the Notice of
Assumption and Assignment of Executory Contract or Unexpired Lease [D.E. 1323] (the
“Assignment Notice”). Therefore, if you are a counterparty to an Executory Contract or
Unexpired Lease with any of the Debtors and your Executory Contract or Unexpired
Lease was not listed on the Assignment Notice, YOUR EXECUTORY CONTRACT OR
UNEXPIRED LEASE WILL BE REJECTED PURSUANT TO THE PLAN.




                                             -3-
38696921
      Case 3:16-bk-02232-PMG          Doc 83-1     Filed 05/15/19     Page 45 of 47




                (a)    Pursuant to the Disclosure Statement Order and Solicitation and Voting
Procedures, you are entitled to cast a Ballot to vote on the Plan (solely as set forth in § D of
the Solicitation and Voting Procedures) on account of the Debtors’ rejection of your Executory
Contract or Unexpired Lease.

               (b)    If you do not have or have not received a Solicitation Package (including
a Ballot) you may request one by submitting an inquiry via ¶ 8, below.

       8.      Inquiries. You may obtain copies of the Disclosure Statement Order, the
Disclosure Statement, Solicitation and Voting Procedures, and the Plan by (i) submitting a
request via email to prxiplanquestions@troutman.com; (ii) addressing a written request to
counsel to the Debtors, Troutman Sanders LLP, attn: Harris B. Winsberg and Matthew R.
Brooks, 600 Peachtree Street NE, Suite 3000, Atlanta, GA 30308; or (iii) calling 404.885.3000.
In the alternative, you may obtain copies of the foregoing documents for small fee from
PACER (https://ecf.flmb.uscourts.gov/).



     9.   Injunction and Exculpation. THE PLAN CONTAINS THE FOLLOWING
INJUNCTION AND EXCULPATION PROVISIONS:

        10.1 Plan Injunction. Except as otherwise expressly provided in this Plan, the
Plan Supplement, documents executed pursuant to this Plan, or the Confirmation Order,
on and after the Effective Date, all Persons who have held, currently hold, or may hold
Claims against or Interests in the Debtors or the Estates that arose prior to the Effective
Date (including all Governmental Units) shall be permanently enjoined from, on account
of such Claims or Interests, taking any of the following actions, either directly or
indirectly, against or with respect to any Debtor, any Estate, the Exculpated Parties, the
Liquidating Trust, the Liquidating Trustee, or any of their respective properties or
assets: (i) commencing or continuing in any manner any action or other proceeding of
any kind; (ii) enforcing, executing, collecting, or recovering in any manner any judgment,
award, decree, or order, or attaching any property pursuant to the foregoing; (iii)
creating, perfecting, or enforcing any Lien or encumbrance of any kind; (iv) asserting or
effecting any setoff, recoupment, or right of subrogation of any kind against any Claim
or Cause of Action; (v) enjoining or invalidating any foreclosure or other conveyance of
any Property of the Liquidating Trust or of the Debtors; (vi) interfering with or in any
manner whatsoever disturbing the rights and remedies of the Liquidating Trust, the
Debtors or the Estates under this Plan and the Plan documents and the other documents
executed in connection therewith; and (vii) taking any act, in any manner, in any place
whatsoever, that does not conform to, comply with, or that is inconsistent with any
provision of this Plan. This injunction shall not enjoin or prohibit (i) the holder of a
Disputed Claim from litigating its right to seek to have such Disputed Claim declared an
Allowed Claim and paid in accordance with the Distribution provisions of this Plan or
(ii) any party in interest from seeking the interpretation or enforcement of any of the
obligations of the Debtors, the Liquidating Trustee, or the Liquidating Trust under this


                                               -4-
38696921
      Case 3:16-bk-02232-PMG        Doc 83-1    Filed 05/15/19    Page 46 of 47




Plan. The Liquidating Trustee shall have the right to independently seek enforcement of
this Plan Injunction provision. This Plan Injunction provision is an integral part of this
Plan and is essential to its implementation.

        Upon entry of the Confirmation Order, all Holders of Claims and Interests and
their respective current and former employees, agents, officers, directors, principals, and
direct and indirect affiliates shall be enjoined from taking any actions to interfere with
the implementation or consummation of the Plan. Each Holder of an Allowed Claim, by
accepting, or being eligible to accept, distributions under such Claim, as applicable,
pursuant to the Plan, shall be deemed to have consented to the injunction provisions set
forth in this Article X of the Plan.

10.2 Exculpation from Liability. Effective as of the Effective Date, to the fullest extent
permissible under applicable law and notwithstanding anything herein to the contrary,
the Debtors, their current and former officers and directors, and the Debtors’
Professionals (acting in such capacity) and the members of the Creditors’ Committee and
the Creditors’ Committee’s Professionals (acting in such capacity) (the foregoing
collectively referred to herein as the “Exculpated Parties”) are hereby released and
exculpated from any Claim, obligation, Cause of Action, or liability of any kind
whatsoever, whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, then existing or thereafter
arising, in law or in equity, for any action taken or omitted to be taken, in connection
with or related to the formulation, preparation, dissemination, or confirmation of this
Plan, including solicitation of acceptances thereto, the Disclosure Statement, any Plan
Supplement, or any contract, instrument, release, or other agreement or document
created or entered into, including without limitation the Purchase Agreement, or any
other act taken or omitted from being taken, in connection with the Sale, this Plan or
these Chapter 11 Cases, including but not limited to the commencement and
administration of these Chapter 11 Cases, the sale of assets, the arranging for post-
petition financing, the prosecution and defense of contested matters and adversary
proceedings, the settlement of Claims, and the disbursement of funds (including, for the
avoidance of doubt, providing any legal opinion requested by any Person regarding any
transaction, contract, instrument, document, or other agreement contemplated by the
Plan or the reliance by any Exculpated Party on the Plan or the Confirmation Order in
lieu of such legal opinion), or any other post-petition act taken or omitted to be taken in
connection with or in contemplation of the restructuring or liquidation of the Debtors, in
each case except for actual fraud, willful misconduct, or gross negligence in connection
with the Plan or the Chapter 11 Cases, each solely to the extent as determined by a Final
Order of a court of competent jurisdiction; provided, however, that in all respects the
Exculpated Parties shall be entitled to reasonably rely upon the advice of counsel and
financial advisors with respect to their duties and responsibilities pursuant to the Plan.
The Exculpated Parties have, and upon completion of the Plan shall be deemed to have,
participated in good faith and in compliance with the applicable laws with regard to the
restructuring of Claims and Interests in the Chapter 11 Cases and in connection with the



                                             -5-
38696921
      Case 3:16-bk-02232-PMG        Doc 83-1     Filed 05/15/19    Page 47 of 47




transactions contemplated herein, including the Sale, the negotiation, formulation, or
preparation of the agreements, instruments, or other documents pursuant to the Plan or
the Sale, and the solicitation and distribution of the Plan and, therefore, is not, and on
account of such distributions shall not be, liable at any time for the violation of any
applicable law, rule, or regulation governing the solicitation of acceptances or rejections
of the Plan or such distributions made pursuant to the Plan. Notwithstanding the
foregoing, this exculpation shall not release any obligation or liability of any party under
the Plan or any document, instrument, or agreement (including those set forth in any
Plan Supplement) executed to implement the Plan. In furtherance of the foregoing, the
Exculpated Parties shall have the fullest protection afforded under Section 1125(e) of the
Bankruptcy Code and all applicable law from liability for violation of any applicable law,
rule or regulation governing the solicitation of acceptance or rejection of a Plan or the
offer, issuance, sale or purchase of securities. This Exculpation from Liability provision
is an integral part of this Plan and is essential to its implementation.

        10.     Plan is Binding. If confirmed, the Plan shall bind all Holders of Claims and
Interests to the maximum extent permitted by applicable law, whether or not such Holder will
receive or retain any Property under the Plan, has filed a Proof of Claim in the Chapter 11
Cases, or failed to vote to accept or reject the Plan, or voted to reject the Plan.

Dated: ______, 2019



 TROUTMAN SANDERS LLP                          NELSON MULLINS RILEY &
                                               SCARBOROUGH LLP

 Harris B. Winsberg (FL. Bar No. 0127190)      Daniel F. Blanks (FL Bar No. 88957)
 Matthew R. Brooks (GA Bar No. 378018)         Lee D. Wedekind, III (FL Bar No. 670588)
 600 Peachtree Street NE, Suite 3000           50 N. Laura Street, Suite 4100
 Atlanta, GA 30308                             Jacksonville, Florida 32202
 (404) 885-3000 (phone)                        (904) 665-3656 (direct)
 (404) 962-6990 (fax)                          (904) 665-3699 (fax)
 harris.winsberg@troutmansanders.com           daniel.blanks@nelsonmullins.com
 matthew.brooks@troutmansanders.com            lee.wedekind@nelsonmullins.com

 Counsel for the Debtors and Debtors in        Co-Counsel for the Debtors and Debtors in
 Possession                                    Possession




                                             -6-
38696921
